                    1

                    2

                    3

                    4

                    5

                    6
                                                                                             JS-6
                    7

                    8                       UNITED STATES DISTRICT COURT
                    9                     CENTRAL DISTRICT OF CALIFORNIA
                10

                11      ROY RIOS, an individual,                     Case No. 2:18-cv-05892-ODW-SKx
                12                 Plaintiff,                        ORDER OF DISMISSAL OF ENTIRE
                                                                     CASE WITH PREJUDICE
                13           v.                                      PURSUANT TO F.R.C.P.
                                                                     41(a)(1)(A)(ii)
                14
                   OWENS CORNING, a Delaware
                15 corporation; and DOES 1-10, inclusive,            Complaint Filed:    June 1, 2018
                                                                     Removal Date:       July 5, 2018
                16                 Defendants.                       Trial Date:         None
                                                                     District Judge:     Hon. Otis D. Wright, II
                17                                                   Courtroom:          5D, 5th Fl. (1st Street)
                                                                     Mag. Judge:         Hon. Steven Kim
                18                                                   Courtroom:          23, 3rd Fl. (Spring)
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                                                       Case No. 2:18-cv-05892-ODW-SKx
Proposed Order of
                                    [PROPOSED] ORDER OF DISMISSAL OF ENTIRE CASE WITH PREJUDICE
Dismissal Entire                                  PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)
                    1
                              The Court, having considered the Joint Stipulation for Dismissal pursuant to
                    2
                        Federal Rule of Civil Procedure 41(a)(1)(A)(ii) jointly filed by the parties, finds that
                    3
                        this action shall be dismissed with prejudice. Each party is to bear his or its own fees
                    4
                        and costs.
                    5
                              IT IS SO ORDERED.
                    6

                    7   Dated October 11, 2018
                    8                                             Honorable Otis D. Wright, II, District Judge
                                                                  UNITED STATES DISTRICT COURT
                    9

                10

                11

                12

                13                                                                                             35728918.1


                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                                  1                      Case No. 2:18-cv-05892-ODW-SKx
Proposed Order of
                                      [PROPOSED] ORDER OF DISMISSAL OF ENTIRE CASE WITH PREJUDICE
Dismissal Entire                                    PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)
